PROB 12A
(7/93)


                         UNITED STATES DISTRICT COURT
                                        for
                              Western District of Texas
                            Report on Offender Under Supervision

Name of Offender: Julio Vasquez                                Case Number: A-12-CR-085(1)-SS

Name of Sentencing Judicial Officer: Honorable Sam Sparks, U.S. District Judge

Date of Original Sentence: July 27, 2012

Original Offense: Felon in Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(1)

Original Sentence: Sixty (60) months custody in the United States Bureau of Prisons, followed
by a three (3) year term of supervised release. Special conditions imposed included substance
abuse treatment, mental health treatment, take all prescribed medication, search and seizure,
alcohol abstinence, forfeiture of a firearm, and pay a $100 special assessment (paid in full)

Type of Supervision: Supervised Release           Date Supervision Commenced: March 26, 2019

Assistant U.S. Attorney: Elizabeth Cottingham     Defense Attorney: Jose I. Gonzalez-Falla


                               PREVIOUS COURT ACTION

On May 25, 2017, a Request for Modifying the Conditions or Term of Supervision with Consent
of Offender was submitted to the Court requesting a modification for the offender to participate in
a cognitive behavioral treatment program, the Location Monitoring Program using Active Global
Positioning Satellite (GPS) tracking for a term not to exceed 120 days, and that all employment be
approved in advance by the probation officer. The request was a result of the offender being
arrested for Possession of Marijuana in Laredo, Texas, and traveling outside of the Western
District of Texas without permission. On May 30, 2017, the Court agreed to the modifications as
recommended.

On September 12, 2017, the Court was notified via a Report on Offender Under Supervision that
the offender submitted a urine specimen which returned positive for marijuana on August 24, 2017.
On September 15, 2017, the Court took no action and the offender was referred to a co-occurring
treatment program.

On October 19. 2017, the Court was notified via a Report on Offender Under Supervision that the
offender submitted urine specimens which returned positive for marijuana on September 22 and
October 10, 2017. On October 23, 2017, the Court took no action and the offender continued his
co-occurring treatment program.

On March 22, 2018, a Petition for Warrant or Summons for Offender Under Supervision was
submitted to the Court, advising that the Austin Police Department issued two warrants for the
offender; Aggravated Assault (Family Violence), a 2nd Degree Felony, Cause No. D-1DC-18-
Vasquez, Julio
Report on Offender Under Supervision
Page 2

300462, and Unlawful Restraint (Family Violence), a Class A Misdemeanor, Cause No. C-1-CR-
18-500281. On March 27, 2018, the Court issued a warrant. On February 15, 2019, the offender
was arrested and detained following his release from state custody.

On March 7, 2019, Vasquez’s term of supervised release was revoked to six months in the custody
of the United States Bureau of Prisons, followed by a twelve-month term of supervised release.

On March 26, 2019, the Court granted an Emergency Motion to Correct Sentence and amended
the offender’s revocation sentence from six month’s custody to time served.

On September 9, 2019, the Court was notified via a Report on Offender Under Supervision that
the offender submitted a urine specimen which returned positive for methamphetamine. On
September 9, 2019, the Court took no action and the offender continued with his treatment program
and increased urinalysis.

On February 25, 2020, the Court was notified via a Report on Offender Under Supervision that the
offender submitted a urine specimen which returned positive for methamphetamine. The same
date, the Court took no action. The offender’s urinalysis testing was increased, and he began
attending support meetings in the community.

                             NONCOMPLIANCE SUMMARY

Violation of Mandatory Condition # 3: “The defendant shall refrain from any unlawful use of a
controlled substance. The defendant shall submit to one drug test within 15 days of release on
probation or supervised release and at least two periodic drug tests thereafter (as determined by
the court) for use of a controlled substance, but the condition stated in this paragraph may be
ameliorated or suspended by the court if the defendant’s presentence report or other reliable
sentencing information indicates low risk of future substance abuse by the defendant.”

Violation of Mandatory Condition # 2: “The defendant shall not unlawfully possess a controlled
substance.”

Nature of Non-compliance: On February 14, 2020, the defendant submitted a urine specimen
which returned diluted, however, positive for amphetamines. On March 6, 2020, the results of the
specimen were confirmed by the lab as diluted (specific gravity and creatinine), however, the
specimen was still confirmed positive for methamphetamine.

U.S. Probation Officer Action: Vasquez is scheduled to terminate from supervised release on
March 25, 2020. Although he did not admit to using any illegal substances in February, he is
attending alcoholics anonymous meetings in the community. Additionally, on February 24, 27,
and March 6, 2020, Vasquez submitted negative urine specimens.

As such, it is respectfully recommended that no action be taken at this time. Rather, it is requested
that Vasquez’ remain in the COMPLY random urinalysis program until his discharge from
supervision.
Vasquez, Julio
Report on Offender Under Supervision
Page 3


Accordingly, the Court reserves the right to revisit this allegation in the future. In addition, should
Vasquez incur any further violations, the Court will be immediately notified.


Approved:                                              Respectfully submitted,


__________________________                             _________________________
Marth N. Davis                                         Lyza De La Fuente
Supervising U. S. Probation Officer                    United States Probation Officer
Date: March 18, 2020                                   Date: March 18, 2020




THE COURT ORDERS:

[X] No Action

[ ] Submit a Request for Modifying the Conditions or Term of Supervision

[ ] Submit a Request for Warrant or Summons

[ ] Other

                                                       __________________________
                                                       Honorable Susan Hightower
                                                       United States Magistrate Judge

                                                              March 18, 2020
                                                       Date: ____________________
